                                                                                            Exhibit
10c(37)
 
 
 
 
 
 
 
PROGRESS ENERGY, INC.
 
AMENDED AND RESTATED
 
MANAGEMENT DEFERRED COMPENSATION PLAN
 


 
Amendment, effective April 1, 2005
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



Section 1.40 was amended to read as follows:
 
1.40  Retirement Date
 
The date a Participant retires from the Company on or after attaining (i) age 65
with 5 years of service, (ii) age 55 with 15 years of service, (iii) 35 years of
(iv) eligibility for retirement under the SSERP if covered under such plan, or
(v) age 50 with 5 years of service as of March 31, 2005, and where the
Participant elects during the period beginning March 15, 2005, and ending April
15, 2005, to retire no later than December 1, 2005, pursuant to the terms of the
Voluntary Enhanced Retirement Program (a “VERP Participant”). Notwithstanding
any other provision of the Plan to the contrary, a VERP Participant may elect on
or before December 31, 2005, to (a) commence payment of the Plan Year Accounts
as of (i) April 1, 2006, (ii) April 1, 2007, or (iii) April 1, 2011 (each a
“Payment Commencement Date”) and (b) provide for the payment of such Plan Year
Accounts in the form of (i) a lump sum or (ii) annual installments over a period
extending from two years to ten years following the Payment Commencement Date.
In the event no other payment election is made by the VERP Participant prior to
January 1, 2006, the VERP Participant shall be deemed to have elected for
payment of the Plan Year Accounts to be made in accordance with the Enrollment
Form submitted by the VERP Participant; provided, that if the VERP Participant
is a “key employee” as defined in Section 416(i) of the Code (but determined
without regard to the 50 employee limit on the number of officers treated as key
employees), the Payment Commencement Date shall not be earlier than six months
after the date of Retirement of the VERP Participant (or, if earlier, the date
of death of the Participant). A VERP Participant may not make any election with
respect to the payment of the Plan Year Accounts after December 31, 2005.